internal_revenue_service number release date index number -------------------- ----------------------------- ----------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-108468-08 date date company ---------------------- ----------------------------------------------------------- llc ---------------------------------- a ------------------------------------ b c state a b dear --------------- ---------------------- ------------------- ------------------ ---------- ---------------------------- ---------------------------- we received a letter dated date and subsequent correspondence submitted on behalf of company by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code this letter responds to that request facts the information submitted states that company was formed on a under the laws of state upon formation company filed form_2553 election by a small_business_corporation to be treated as a subchapter_s_corporation effective on a company’s plr-108468-08 initial shareholder was a who owned company stock directly and indirectly through llc a disregarded_entity wholly owned by a however on b a sold interests in llc to b and c which resulted in llc no longer being treated as a disregarded_entity as a result company had an ineligible shareholder llc company represents that the circumstances resulting in the termination of company’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning company and its shareholders have agreed to make such adjustments consistent with the treatment of company as an s_corporation as may be required by the service law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be and the corporation for which the election was made or the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may plr-108468-08 be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that company’s election to be treated as an s_corporation terminated on b when llc became an ineligible s_corporation shareholder we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 accordingly company will be treated as continuing to be an s_corporation from b and thereafter provided that company’s s_corporation_election is not otherwise terminated under sec_1362 this ruling is contingent upon a b and c being treated as owning company stock held by llc in proportion to their ownership interests in llc on b and thereafter and upon company and all its shareholders treating company as having been an s_corporation for the period beginning on b and thereafter the shareholders of company must include their pro_rata share of the separately_stated and nonseparately computed items of company as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by company as provided in sec_1368 if company or company’s shareholders fail to treat themselves as described above this ruling shall be null and void except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding whether company is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-108468-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative sincerely s james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
